DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, 17, 20, 21, 22, 25, 26, 27, 30, 31, and 32 respectively  of U.S. Patent Application No.: 16301368. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application and patent application has minor difference/variation.

Instant Application No.: 17395887
Patent Application No.: 16301368
Claim 1,	 A method performed by a terminal in a wireless communication system, the method comprising: 

receiving, from a base station, control information for an uplink scheduling, the control information including information indicating a reference starting position of a physical uplink shared channel (PUSCH); and 
transmitting, to the base station, data based on the information indicating the reference starting position of the PUSCH, 
wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol. 

Claim 15, A method performed by a terminal in a communication system supporting a licensed assisted access (LAA), the method comprising:
      receiving, from a base station, control information for an uplink scheduling, the control information including information for a reference starting position of a physical uplink shared channel (PUSCH); and

       transmitting, to the base station, data based on the information for the reference starting position of the PUSCH,
        wherein the information for the reference starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol.
Claim 2,	 The method of claim 1, wherein the starting position preceding the starting symbol includes a timing offset.

Claim 16, The method of claim 15, wherein the starting position within the starting symbol includes a timing offset.
Claim 3,	 The method of claim 2, wherein the timing offset includes 0 μs, 16 μs, or 25 μs.  

Claim 16, The method of claim 15, wherein the starting position within the starting symbol includes a timing offset.
Claim 4,	 The method of claim 1, wherein the starting position preceding the starting symbol includes a timing offset and a timing advance (TA).

Claim 17, The method of claim 15, wherein the starting position within the starting symbol includes a timing offset and a timing advance (TA).
Claim 5,	 The method of claim 1, wherein the wireless communication system supports unlicensed frequency bands.  

Claim 15, A method performed by a terminal in a communication system supporting a licensed assisted access (LAA), the method comprising:
Claim 6,	 A method performed by a base station in a wireless communication system, the method comprising: 

transmitting, to a terminal, control information for an uplink scheduling, the control information including information indicating a reference starting position of a physical uplink shared channel (PUSCH); and 
receiving, from the terminal, data based on the reference starting position of the PUSCH, 

wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol. 

Claim 20, A method performed by a base station in a communication system supporting a licensed assisted access (LAA), the method comprising:

      transmitting, to a terminal, control information for an uplink scheduling, the control information including information for a reference starting position of a physical uplink shared channel (PUSCH); and

      receiving, from the terminal, data based on the information for the reference starting position of the PUSCH,
      wherein the information for the reference starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol. 
Claim 7,	 The method of claim 6, wherein the starting position preceding the starting symbol includes a timing offset. 
 

Claim 21, The method of claim 20, wherein the starting position within the starting symbol includes a timing offset.
Claim 8,	 The method of claim 7, wherein the timing offset includes 0 μs, 16 μs, or 25 μs. 

Claim 21, The method of claim 20, wherein the starting position within the starting symbol includes a timing offset.
Claim 9,	 The method of claim 6, wherein the starting position preceding the starting symbol includes a timing offset and a timing advance (TA). 
 

Claim 22, The method of claim 20, wherein the starting position within the starting symbol includes a timing offset and a timing advance (TA).
Claim 10,	 The method of claim 6, wherein the wireless communication system supports unlicensed frequency bands. 

Claim 20, A method performed by a base station in a communication system supporting a licensed assisted access (LAA), the method comprising:

Claim 11,	 A terminal in a wireless communication system, the terminal comprising: 

a transceiver; and 
a processor configured to: 
receive, from a base station, via the transceiver, control information for an uplink scheduling, the control information including information indicating a reference starting position of a physical uplink shared channel (PUSCH), and 
transmit, to the base station, via the transceiver, data based on the information indicating the reference starting position of the PUSCH, 
wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol.  


Claim 25, A terminal in a communication system supporting a licensed assisted access (LAA), the terminal comprising:
        a transceiver; and
        a processor configured to:
         receive, from a base station via the transceiver, control information for an uplink scheduling the control information including information for a reference starting position of a physical uplink shared channel (PUSCH), and 

     transmit, to the base station via the transceiver, data based on the information for the reference starting position of the PUSCH,
     wherein the information for the reference starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol.
Claim 12,	 The terminal of claim 11, wherein the starting position preceding the starting symbol includes a timing offset. 
 

Claim 26, The terminal of claim 25, wherein the starting position within the starting symbol includes a timing offset.
Claim 13,	 The terminal of claim 12, wherein the timing offset includes 0 μs, 16 μs, or 25 μs.  

Claim 26, The terminal of claim 25, wherein the starting position within the starting symbol includes a timing offset.
Claim 14,	 The terminal of claim 11, wherein the starting position preceding the starting symbol includes a timing offset and a timing advance (TA).
  

Claim 27, The terminal of claim 25, wherein the starting position within the starting symbol includes a timing offset and a timing advance (TA).
Claim 15,	 The terminal of claim 11, wherein the wireless communication system supports unlicensed frequency bands.  


Claim 25, A terminal in a communication system supporting a licensed assisted access (LAA), the terminal comprising:
Claim 16,	 A base station in a wireless communication system, the base station comprising: 

a transceiver; and 
a processor configured to: 
transmit, to a terminal, via the transceiver, control information for an uplink scheduling, the control information including information indicating a reference starting position of a physical uplink shared channel (PUSCH), and 
receive, from the terminal, via the transceiver, data based on the information indicating the reference starting position of the PUSCH, 
wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol. 
 

Claim 30, A base station in a communication system supporting a licensed assisted access (LAA), the base station comprising:
       a transceiver; and
        a processor configured to:
        transmit, to a terminal via the transceiver, control information for an uplink scheduling, the control information including information for a reference starting position of a physical uplink shared channel (PUSCH), and
      receive, from the terminal via the transceiver, data based on the information for the reference starting position of the PUSCH,
      wherein the information for the reference starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol.

Claim 17,	 The base station of claim 16, wherein the starting position preceding the starting symbol includes a timing offset. 
 

Claim 31, The base station of claim 30, wherein the starting position within the starting symbol includes a timing offset.
Claim 18,	 The base station of claim 17, wherein the timing offset includes 0 μs, 16 μs, or 25 μs. 

Claim 31, The base station of claim 30, wherein the starting position within the starting symbol includes a timing offset.
Claim 19,	 The base station of claim 16, the starting position preceding the starting symbol includes a timing offset and a timing advance (TA). 
 

Claim 32, The base station of claim 20, the starting position within the starting symbol includes a timing offset and a timing advance (TA).
Claim 20,	 The base station of claim 16, wherein the wireless communication system supports unlicensed frequency bands.  


Claim 30, A base station in a communication system supporting a licensed assisted access (LAA), the base station comprising:


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 Meeting # 84 bis, R1-162784, Busan, Korea, 11th-15th April 2016, Agenda item: 7.3.1.1, Source: Nokia, Alcatel-Lucent Shanghai Bell, Title: On LAA UL Scheduling and UL grant enhancements, now onwards Document Nokia), in view of Dinan, (Pub. No.: US 2017/0325225 A1).

Regarding Claim 1,	 Document Nokia discloses a method performed by a terminal in a wireless communication system, the method comprising: (Document Nokia, section 2.3, Fig. 1, page 3, UE, section 2.3, page 2-3,  UL grant and PUSCH transmission)
receiving, from a base station (Document Nokia, section 2.3, Fig. 1, page 3, eNB which is a base station), control information for an uplink scheduling, the control information including information indicating a reference starting position of a physical uplink shared channel (PUSCH); and (Document Nokia, section 2.3, page 2-3, to introduce flexible scheduling timing for the start of PUSCH transmission, this information, i.e. the delay is contained in the UL grant, section 2.3, page 3, line 6: PUSCH start)
Document Nokia is not explicit about following:
transmitting, to the base station, data based on the information indicating the reference starting position of the PUSCH,
wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol.
However, Dinan discloses following:
transmitting, to the base station, data based on the information indicating the reference starting position of the PUSCH, (Dinan, the paragraphs [0216]-[0217], and [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information)
wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol. (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information.  Various other paragraphs disclose such information)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia before the effective filing date of the claimed invention so that transmitting, to the base station, data based on the information indicating the reference starting position of the PUSCH, wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol.  The motivation to combine the teachings of Dinan would include starting position of the PUSCH, and also indicates a starting symbol and a starting position within the starting symbol.  It would enhance the efficiency of channel access.  (Dinan, Abstract, [0216], [0240])
 
Regarding Claim 2,	 The combination of Document Nokia and Dinan disclose the method of claim 1, wherein the starting position preceding the starting symbol includes a timing offset.  (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information.  Various other paragraphs disclose such information, paragraphs [0112], [0260] subframe offset, timing/TA offset)
  
Regarding Claim 3,	 The combination of Document Nokia and Dinan disclose the method of claim 2, wherein the timing offset includes 0 μs, 16 μs, or 25 μs.  (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information.  Various other paragraphs disclose such information, paragraphs [0112], [0260] subframe offset, timing/TA offset, the paragraphs [0113], [0211], and [0215] disclose TA.  Various paragraphs disclose TA Group (TAG) such as Fig. 8, paragraphs [0114], [0117]-[0118] etc.)

Regarding Claim 4,	 The combination of Document Nokia and Dinan disclose the method of claim 1, wherein the starting position preceding the starting symbol includes a timing offset and a timing advance (TA). (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information.  Various other paragraphs disclose such information, paragraphs [0112], [0260] subframe offset, timing/TA offset, the paragraphs [0113], [0211], and [0215] disclose TA.  Various paragraphs disclose TA Group (TAG) such as Fig. 8, paragraphs [0114], [0117]-[0118] etc.)
  
Regarding Claim 5,	 The combination of Document Nokia and Dinan disclose the method of claim 1, wherein the wireless communication system supports unlicensed frequency bands. (Dinan, paragraph [0127] discloses unlicensed bands, the paragraph [0159] disclose unlicensed band A, and unlicensed band B) 

Regarding Claim 6,	 Document Nokia discloses a method performed by a base station in a wireless communication system, the method comprising: (Document Nokia, section 2.3, Fig. 1, page 3, eNB which is a base station)
transmitting, to a terminal (Document Nokia, section 2.3, Fig. 1, page 3, UE), control information for an uplink scheduling, the control information including information indicating a reference starting position of a physical uplink shared channel (PUSCH); and (Document Nokia, section 2.3, page 2-3: PUSCH transmission, section 2.3, page 3, line 6: PUSCH start)
Document Nokia is not explicit about following:
receiving, from the terminal, data based on the reference starting position of the PUSCH,
wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol.
However, Dinan discloses following:
receiving, from the terminal, data based on the reference starting position of the PUSCH, (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information)
wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol. (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia before the effective filing date of the claimed invention with that of Dinan so that receiving, from the terminal, data based on the reference starting position of the PUSCH, wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol.  The motivation to combine the teachings of Dinan would include starting position of the PUSCH, and also indicates a starting symbol and a starting position within the starting symbol.  It would enhance the efficiency of channel access.  (Dinan, Abstract, [0216], [0240])

Regarding Claim 7,	 The combination of Document Nokia and Dinan disclose the method of claim 6, wherein the starting position preceding the starting symbol includes a timing offset. (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information.  Various other paragraphs disclose such information, paragraphs [0112], [0260] subframe offset, timing/TA offset)
 
Regarding Claim 8,	 The combination of Document Nokia and Dinan disclose the method of claim 7, wherein the timing offset includes 0 μs, 16 μs, or 25 μs. (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information.  Various other paragraphs disclose such information, paragraphs [0112], [0260] subframe offset, timing/TA offset, the paragraphs [0113], [0211], and [0215] disclose TA.  Various paragraphs disclose TA Group (TAG) such as Fig. 8, paragraphs [0114], [0117]-[0118] etc.)

Regarding Claim 9,	 The combination of Document Nokia and Dinan disclose the method of claim 6, wherein the starting position preceding the starting symbol includes a timing offset and a timing advance (TA). (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information.  Various other paragraphs disclose such information, paragraphs [0112], [0260] subframe offset, timing/TA offset, the paragraphs [0113], [0211], and [0215] disclose TA.  Various paragraphs disclose TA Group (TAG) such as Fig. 8, paragraphs [0114], [0117]-[0118] etc.)
 
Regarding Claim 10,	 The combination of Document Nokia and Dinan disclose the method of claim 6, wherein the wireless communication system supports unlicensed frequency bands. (Dinan, paragraph [0127] discloses unlicensed bands, the paragraph [0159] disclose unlicensed band A, and unlicensed band B) 
 
Regarding Claim 11,	 Document Nokia discloses a terminal in a wireless communication system, the terminal comprising: (Document Nokia, section 2.3, Fig. 1, page 3, UE, section 2.3, page 2-3,  UL grant and PUSCH transmission)
a transceiver; and (Document Nokia, UE has a transceiver)
a processor configured to: (Document Nokia, UE has a processor)
receive, from a base station (Document Nokia, section 2.3, Fig. 1, page 3, eNB which is a base station), via the transceiver, control information for an uplink scheduling, the control information including information indicating a reference starting position of a physical uplink shared channel (PUSCH), and (Document Nokia, section 2.3, page 2-3, to introduce flexible scheduling timing for the start of PUSCH transmission, this information, i.e. the delay is contained in the UL grant, section 2.3, page 3, line 6: PUSCH start)
Document Nokia is not explicit about following:
transmit, to the base station, via the transceiver, data based on the information indicating the reference starting position of the PUSCH,
wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol.
However, Dinan discloses following:
transmit, to the base station, via the transceiver, data based on the information indicating the reference starting position of the PUSCH, (Dinan, the paragraphs [0216]-[0217], and [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information)
wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol. (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information.  Various other paragraphs disclose such information)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia before the effective filing date of the claimed invention with that Dinan so that transmit, to the base station, via the transceiver, data based on the information indicating the reference starting position of the PUSCH, wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol.  The motivation to combine the teachings of Dinan would include starting position of the PUSCH, and also indicates a starting symbol and a starting position within the starting symbol.  It would enhance the efficiency of channel access.  (Dinan, Abstract, [0216], [0240])

Regarding Claim 12,	 The combination of Document Nokia and Dinan disclose the terminal of claim 11, wherein the starting position preceding the starting symbol includes a timing offset. (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information.  Various other paragraphs disclose such information, paragraphs [0112], [0260] subframe offset, timing/TA offset)
 
Regarding Claim 13,	 The combination of Document Nokia and Dinan disclose the terminal of claim 12, wherein the timing offset includes 0 μs, 16 μs, or 25 μs.  (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information.  Various other paragraphs disclose such information, paragraphs [0112], [0260] subframe offset, timing/TA offset, the paragraphs [0113], [0211], and [0215] disclose TA.  Various paragraphs disclose TA Group (TAG) such as Fig. 8, paragraphs [0114], [0117]-[0118] etc.)

Regarding Claim 14,	 The combination of Document Nokia and Dinan disclose the terminal of claim 11, wherein the starting position preceding the starting symbol includes a timing offset and a timing advance (TA).  (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information.  Various other paragraphs disclose such information, paragraphs [0112], [0260] subframe offset, timing/TA offset, the paragraphs [0113], [0211], and [0215] disclose TA.  Various paragraphs disclose TA Group (TAG) such as Fig. 8, paragraphs [0114], [0117]-[0118] etc.)
  
Regarding Claim 15,	 The combination of Document Nokia and Dinan disclose the terminal of claim 11, wherein the wireless communication system supports unlicensed frequency bands.  (Dinan, paragraph [0127] discloses unlicensed bands, the paragraph [0159] disclose unlicensed band A, and unlicensed band B) 

Regarding Claim 16,	 Document Nokia discloses a base station in a wireless communication system, the base station comprising: (Document Nokia, section 2.3, Fig. 1, page 3, eNB which is a base station)
a transceiver; and (Document Nokia, the base station has a transceiver)
a processor configured to: (Document Nokia, the base station has a processor)
transmit, to a terminal (Document Nokia, section 2.3, Fig. 1, page 3, UE), via the transceiver, control information for an uplink scheduling, the control information including information indicating a reference starting position of a physical uplink shared channel (PUSCH), and (Document Nokia, section 2.3, page 2-3: PUSCH transmission, section 2.3, page 3, line 6: PUSCH start)
Document Nokia is not explicit about following:
receive, from the terminal, via the transceiver, data based on the information indicating the reference starting position of the PUSCH,
wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol.
However, Dinan discloses following:
receive, from the terminal, via the transceiver, data based on the information indicating the reference starting position of the PUSCH, (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information)
wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol. (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document Nokia before the effective filing date of the claimed invention with that of Dinan so that receive, from the terminal, via the transceiver, data based on the information indicating the reference starting position of the PUSCH, wherein the information indicating the reference starting position of the PUSCH includes a starting symbol and a starting position preceding the starting symbol.  The motivation to combine the teachings of Dinan would include starting position of the PUSCH, and also indicates a starting symbol and a starting position within the starting symbol.  It would enhance the efficiency of channel access.  (Dinan, Abstract, [0216], [0240])

Regarding Claim 17,	 The combination of Document Nokia and Dinan disclose the base station of claim 16 (Document Nokia, section 2.3, Fig. 1, page 3, eNB which is a base station), wherein the starting position preceding the starting symbol includes a timing offset. (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information.  Various other paragraphs disclose such information, paragraphs [0112], [0260] subframe offset, timing/TA offset)

Regarding Claim 18,	 The combination of Document Nokia and Dinan disclose the base station of claim 17 (Document Nokia, section 2.3, Fig. 1, page 3, eNB which is a base station), wherein the timing offset includes 0 μs, 16 μs, or 25 μs. (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information.  Various other paragraphs disclose such information, paragraphs [0112], [0260] subframe offset, timing/TA offset, the paragraphs [0113], [0211], and [0215] disclose TA.  Various paragraphs disclose TA Group (TAG) such as Fig. 8, paragraphs [0114], [0117]-[0118] etc.)

 Regarding Claim 19,	 The combination of Document Nokia and Dinan disclose the base station of claim 16 (Document Nokia, section 2.3, Fig. 1, page 3, eNB which is a base station), the starting position preceding the starting symbol includes a timing offset and a timing advance (TA). (Dinan, the paragraphs [0216]-[0217], [0240] disclose about PUSCH starting position, starting symbol/indicate a starting symbol.  The paragraphs [0224], [0227], [0230]-[0233], [0243], and [0251] also have related information.  Various other paragraphs disclose such information, paragraphs [0112], [0260] subframe offset, timing/TA offset, the paragraphs [0113], [0211], and [0215] disclose TA.  Various paragraphs disclose TA Group (TAG) such as Fig. 8, paragraphs [0114], [0117]-[0118] etc.)
 
Regarding Claim 20,	 The combination of Document Nokia and Dinan disclose the combination of Document Nokia and Dinan disclose the base station of claim 16 (Document Nokia, section 2.3, Fig. 1, page 3, eNB which is a base station), wherein the wireless communication system supports unlicensed frequency bands.  (Dinan, paragraph [0127] discloses unlicensed bands, the paragraph [0159] disclose unlicensed band A, and unlicensed band B) 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463